DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/18/2022 has been entered.

Notice to Applicant
3.	This communication is in response to the communication filed 10/18/2022.  Claims 3, 7, 14, 17-18 and 21 are cancelled. Claims 1-2, 4-6, 16, 19, 22 and 25 are currently amended. Claims 1-2, 4-6, 8-13, 15-16, 19-20, 22-23 and 25 are currently pending.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1.	Claims 1-2, 4-6, 8-13, 15-16, 19-20, 22-23 and 25 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), the claims are to a statutory category. For example, independent claim 1, and similarly independent claims 22 and 25, are directed, in part, to a method, kit and computer (i.e., statutory categories including a process, machine, manufacture or composition of matter) for a method for treatment or prevention of a medical condition comprising use of a pharmaceutical product with pharmaceutical activity against the medical condition, in combination with a computer having installed thereon a computer program comprising

CLAIM 1
administering the pharmaceutical product to a first patient according to an administration and dosing regimen;

providing, to the first patient and a first respondent, a first set of questions according to a first question schedule, wherein the first set of questions is specific to the pharmaceutical product;

collecting first answers to the first set of questions from the first patient and the first respondent;

subjecting the first answers to a first set of functions specific for the first set of questions and the pharmaceutical product, thereby generating a first patient-specific feedback information; and

providing the first patient-specific feedback information to the first patient and the first respondent, wherein the combination results in an improved treatment as measured by reduced levels of plasma HbA1c;

extracting clinically relevant information from the first answers;

providing the clinically relevant information to a database adapted for collecting clinically relevant information during clinical use of the pharmaceutical product; and

obtaining at least one of a revised set of questions or a revised set of functions by subjecting at least one of the first set of questions or the set of functions to a review based on clinically relevant information collected during clinical use of the pharmaceutical product, thereby generating a second patient-specific feedback information; and

providing the second patient-specific feedback information to the first patient and the second respondent.

CLAIM 22
a pharmaceutical product with pharmaceutical activity against diabetes; and

a computer program product comprising instructions causing a computer to:

provide, to the first patient and the first respondent, a first set of questions according to a question schedule, wherein the first set of questions is specific to the pharmaceutical product;

collect first answers to the first set of questions from the first patient and the first respondent;

subject the first answers to a first set of functions specific for the first set of questions and the pharmaceutical product, thereby generating a first patient- specific feedback information;

provide the first patient-specific feedback information to the first patient and the first respondent, wherein a combination of the pharmaceutical product with the computer program product results in an improved treatment as measured by reduced levels of plasma HbA1c;

extract clinically relevant information from the first answers:

provide the clinically relevant information to a database adapted for collecting clinically relevant information during clinical use of the pharmaceutical product; and

obtain at least one of a revised set of questions or a revised set of functions by subjecting at least one of the first set of questions or the set of functions to a review based on clinically relevant information collected during clinical use of the pharmaceutical product, wherein the review is based on the first patient’s blood glucose levels obtained from a glucose meter.

CLAIM 25
at least one processor; and

at least one memory comprising instructions that, when executed by the at least one processor, cause the computer to:

provide, to the first patient and a first respondent, a first set of questions according to a question schedule, wherein the first set of questions is specific to the pharmaceutical product;

collect first answers to the first set of questions from the first patient and the first respondent;

subject the first answers to a first set of functions specific for the first set of questions and the pharmaceutical product, thereby generating a first patient- specific feedback information;

provide the first patient-specific feedback information to the first patient and the first respondent, wherein the combination results in an improved treatment as measured by reduced levels of plasma HbA1c;

extract clinically relevant information from the first answers:

provide the clinically relevant information to a database adapted for collecting clinically relevant information during clinical use of the pharmaceutical product; and

obtain at least one of a revised set of questions or a revised set of functions by subjecting at least one of the first set of questions or the set of functions to a review based on clinically relevant information collected during clinical use of the pharmaceutical product, wherein the review is based on the first patient’s blood glucose levels obtained from a glucose meter.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1, 22 and 25 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., managing patient treatment). For example, the claims as a whole are directed to treating a patient by administering a treatment, providing questions to the patient, receiving answers from the patient, etc. which is a human activity and thus, a certain method of organizing human activity. Furthermore, independent claim 1 recites “providing the first patient-specific feedback information to the first patient”, claim 22 recites “provide the first patient-specific feedback information to the first patient” and claim 25 recites “provide the first patient-specific feedback information to the first patient” which can be a mental process because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 22 and 25 but further describe the elements and/or recite field of use limitations. For example, claim 2 recites providing a second set of questions according to a second question schedule, collecting second answers, subjecting the second answers to a second set of functions, providing the second patient-specific feedback information to the first patient and to the first respondent which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 4 recites wherein the review is based on information collected from the first patient which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 5 recites wherein the review is based on information collected from at least 50% clinically using pharmaceutical product with the computer program product which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 6 recites wherein the review is based on clinically relevant information obtained during at least one of clinical trials or commercial use of the pharmaceutical product which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 8 recites wherein the clinical relevance of a combination of the first set of questions and first set of functions has been validated in clinical trials which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 9 recites wherein the first set of questions and the first set of functions are related to patient compliance to at least one of a preferred dosage, a prescribed dosage, or an administration of the pharmaceutical product which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 10 recites wherein the first set of questions and the first set of functions are related to an indication of possible occurrence or development of at least one of an adverse event or a side effect which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 11 recites the first set of questions and the first set of functions are related to a quality of life of the first patient which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 12 recites at least a subset of the first set of questions is related to at least one of an actual administration, an actual dosage, a perceived therapeutic effect, a measured therapeutic effect, test results, or a perceived quality of life which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 13 subjecting the first answers to a set of functions specific for the first set of questions and the pharmaceutical product, thereby generating an updated question schedule, wherein the set of functions use at least one of Computer Adaptive Testing or Item Response Theory which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity; Computer Adaptive Testing is considered an additional element considered in subsequent steps of the 101 analysis. Claim 15 recites the first set of functions include at least one function selected from the group consisting of calculations of target parameters and trend lines, prediction of development of a condition, and rules and thresholds for defining when to give notifications which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 16 recites instructions causing a computer to provide feedback comprising at least one of a selected from graph, a diagram, a graphical illustration, or a message which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity; the computer and computer program product are additional elements considered in subsequent steps of the 101 analysis. Claim 19 recites the computer program product is provided by means or instructions for accessing and installing the computer program product on a computer and said kit further comprises an identifier unique to the kit which are additional elements considered in subsequent steps of the 101 analysis. Claim 20 recites a group of pharmaceutical products which is an additional element considered in subsequent steps of the 101 analysis. Claim 22 recites provide a first respondent with a second set of questions according to a second schedule, collect answers to the questions, subject the answers to a first set of functions specific for the second set of questions, and provide feedback which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 23 recites provide a first respondent with a second set of questions according to a second schedule, collect answers, subject the answers to a second set of functions, and provide feedback which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 24 recites the computer program product is provided on a physical medium or by means of instructions for accessing and installing the computer program product on a computer which are additional elements considered in subsequent steps of the 101 analysis.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a  computer program product, a computer, computer adaptive testing, which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraph [0046] of applicant's specification (US 2020/0230145) recites that the system/method is implemented using a remote computer, e.g. a. server, web or cloud-based service, and accessible to the user through a computer such as a handheld device, a stationary computer, a laptop or the like, which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
5.	Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 10/18/2022.

5.1.	Applicant argues, on pages 9-11 of the response, that the amended claims are not directed to an abstract idea; and the claims recite elements that amount to significantly more.
	In response, it is submitted that the pending amended claims, as a whole, are directed to an abstract idea of treating a patient by administering a treatment, providing questions to the patient, receiving answers from the patient, etc. which is a human activity and thus, a certain method of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer.
	Furthermore, it is also submitted that the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. 



Furthermore, it is submitted that the pending amended claims do not recite significantly more than the abstract idea itself. For example, the pending amended claims recite a  computer program product, a computer, computer adaptive testing, which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information. More specifically, the pending amended claims recite functions that provide information (e.g., a first set of questions, feedback, clinically relevant information), collect information (e.g., first answers), extracting information (e.g., clinically relevant information from the first answers), obtaining information (e.g., revised set of questions) using a computer program on a computer. These functions are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106).
As such, it is respectfully submitted that the pending amended claims are directed to an abstract idea, do not integrate the abstract idea into a practical application, and do not recite significantly more than the abstract idea itself and thus, are not patent-eligible under 35 U.S.C. § 101 for the reasons set forth above, in section 4, supra, and in previous office actions and incorporated herein.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686